SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2015 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Transaction Q&A 1. What is the Transaction? The Transaction includes the split of common shares and an increase in the economic rights of preferred shares in the same ratio as well as amendments to the Company’s Bylaws, which are described in the press release, the draft of the Bylaws and other documents disclosed by the Company. 2. Who will vote on the Transaction? The Company’s shareholders will vote on the Transaction at a shareholders’ meeting to be convened in due course. As described in the press release, all of the Company’s shareholders will be entitled to participate and vote in the shareholders’ meeting. The Controlling Shareholder will vote in accordance with the majority of the Company’s non-controlling shareholders in order not to influence the outcome of the voting. 3. What is the purpose of the Transaction? The Transaction will increase the Company’s capacity to raise equity capital. Due to legal and regulatory restrictions, the Company is currently unable to issue additional preferred shares without simultaneously issuing common shares. The Transaction will enable the Company to issue new preferred shares without issuing common shares, thereby allowing it to finance its operations more effectively. 4. What do I do if I want to vote in the shareholders’ meeting? The Company will publish the call notice of the shareholders’ meeting, which will have detailed information about the location, time, voting procedures and proxies. 5. How will the Transaction affect the number of preferred and common shares issued by the Company ? The number of common shares will be multiplied by 35. The number of preferred shares will remain the same, but the economic rights of the preferred shares will be multiplied by 35 so as to offset the economic effect of the split, as detailed in the draft of the Bylaws. 6. Will the Transaction affect the trading of the Company’s ADRs and preferred shares. The Transaction will not, in any way, affect the trading of the Company’s ADRs and preferred shares. 7. What additional rights will preferred shareholders receive as a result of this Transaction? If the economic interest (defined as Participation in the Dividends in the Bylaws) of the Controlling Shareholder is equal to or less than 50%, preferred shareholders will be entitled to vote in an extraordinary meeting on the matters listed under the BM&FBOVESPA Level 2 regulation, as detailed in the draft of the Bylaws. Irrespective of the Controlling Shareholder’s Participation in Dividends, preferred shareholders will have the right to vote in an extraordinary meeting on any change to the Bylaws of rules governing a) extraordinary meetings; b) membership of the Board of Directors; c) the Governance Committee; d) limitations on sales of shares by the Controlling Shareholder; e) 30% Tender Offer; and f) voting rights of preferred shareholders, as detailed in the draft of the Bylaws. 8.
